Citation Nr: 1333957	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-24 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran apparently served on active duty from December 1955 to December 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the Veteran requested in his VA Form 9, Substantive Appeal, dated in June 2010, that a video conference Board hearing be scheduled at the RO.  In April 2012, the RO sent the Veteran correspondence notifying him that his video conference Board hearing was scheduled for June 2012.  The Veteran failed to appeal for the scheduled hearing.  As the record contains no explanation for the Veteran's failure to appear or his desire for a hearing to be rescheduled, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (2012).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for both a left knee and right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The 10 percent disability rating currently in effect is the maximum schedular rating for tinnitus; factors warranting an extraschedular rating are not shown.  



CONCLUSION OF LAW

There is no legal basis for the assignment of an initial rating in excess of 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2012); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in September 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim decided herein, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim for an increased initial rating for tinnitus.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

Thereafter, the Veteran was granted service connection for tinnitus and assigned an initial disability rating and effective date.  As his claim was more than substantiated in that it was proven, section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  Pursuant to Dingess, an additional notice as to disability ratings and effective dates also was provided in the September 2008 correspondence.  Thus, since the September 2008 letter that was provided before service connection was granted was legally sufficient, the Board finds that VA's duty to notify has been satisfied.  

The duty to assist also has been fulfilled as private and VA medical records have been requested or obtained and the Veteran was provided with a VA audiological examination in January 2009.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms - not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

Factual Background and Analysis

In March 2009, the RO granted service connection for tinnitus and assigned a 10 percent disability rating under Diagnostic Code 6260, effective July 29, 2008, the date of claim.  The Veteran seeks a higher initial disability rating for his service-connected tinnitus on the basis that the 10 percent rating assigned does not adequately reflect the severity thereof.  

During his January 2009 VA examination, the Veteran told the examiner that his tinnitus was bilateral and constant.  There is no indication from the report of examination that his tinnitus interfered with his daily activities.  

According to a June 2009 VA medical record, the Veteran was seen to discuss his tinnitus.  He reported that he wanted to try some type of tinnitus treatment and that he already used a bedside masker.  He wanted to try an open-fit style hearing aid on the left side.  

An October 2009 VA medical record revealed that the Veteran's tinnitus was worse at night.  It was noted that use of a hearing aid did not seem to help with the tinnitus.  A bedside tinnitus masker was ordered and tinnitus management strategies were discussed.  The clinical audiologist reported that the Veteran was receptive to these ideas.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  The Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  

As this Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus by regulation and Diagnostic Code 6260, and he cannot receive separate ratings for each ear, there is no legal basis upon which to award a higher disability rating for tinnitus.  As the disposition of this claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

As an aside, the Board notes that in his statement of October 2009 the Veteran had requested a 40 percent disability rating for his tinnitus.  If the disability rating was not increased, he said he wanted it made retroactive back to when the damage was done in boot camp.  The Board notes that the RO did not separately adjudicate any claim for an earlier effective date for the initial 10 percent disability rating and that compensation for service-connected disabilities cannot be made retroactive to some date during active duty.  

Relevant regulations provide that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400.  In this case, the grant of service connection for tinnitus, and the award of the 10 percent disability rating, was effective as of July 29, 2008, the date of his claim.  Because the Veteran did not file his claim within one year of his discharge from active duty in December 1961, this is the earliest date available under VA law and regulations.  

The Veteran is competent to report his symptoms.  To the extent that the Veteran has asserted that he warrants a higher initial rating for tinnitus, the Board has found that entitlement to an initial rating in excess of 10 percent for tinnitus must be denied based on a lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430 (1994).  

Finally, the Veteran's claim does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is undertaken.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that the current rating criteria for tinnitus are more than adequate, there have been no complaints of symptoms not contemplated by the criteria, and the Veteran has presented no evidence of exceptional or unusual factors, such as frequent periods of hospitalization or evidence indicating that his tinnitus alone resulted in interference in employment.  


ORDER

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.  


REMAND

Unfortunately, a remand is required for the Veteran's service connection claims for the left knee and the right knee.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  

Concerning the Veteran's claims for service connection for a left knee disorder and for a right knee disorder, the Veteran has presented evidence of a currently diagnosed left knee disability and a currently diagnosed right knee disability.  Private medical records dated in May 1996, June 1996, and August 1997 reveal diagnoses of degenerative arthritis of the knees and bilateral cartilage tears in the knees.  

He has also presented lay evidence of his suspicion or belief that his knee disorders were caused by excessive and unnecessary "duck walking" drill instructors forced him to do in service.  He also contended that he consulted two private doctors after discharge about his knees.  The Veteran later asked the RO to cease an attempt to obtain the private medical records of Dr. F.H.D. and Dr. J.B.D. because he had discovered they were no longer available.  

The Board observes that the Veteran's lay evidence of difficulties in service and continuity of symptomatology of chronic disease is competent evidence to show possible in-service occurrence of a disease or injury, because difficulty with knee pain is the type of disorder capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); see also Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  Although the Veteran may not be competent to assess a diagnosis such as degenerative joint disease, he is clearly competent to relate his symptomatology, which included knee pain which apparently first manifested in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The RO has on more than one occasion reported the date of the Veteran's final separation from service as December 1961.  The record before the Board does not contain a document certifying this separation date.  There are no service treatment records (STRs) dated after December 1958, and records dated in the early 1960s reflect a separation date in December 1958.  Nevertheless, in view of the RO's report of a final separation date in December 1961, further action should be undertaken to clarify the dates of the Veteran's military service.

In addition, while available service treatment records do not contain any complaints of knee problems.  The report of a December 1958 separation examination is of record, but there is no accompanying Report of Medical History form.  There is also no discharge examination report in the claims file dated on or about December 1961, if this is when he left active duty.  Further action should be undertaken to obtain any further available STRs.  The Board finds that additional development is required prior to appellate review to determine if his current left and right knee disabilities were incurred during his period of active service.  The Board finds these reasons are sufficient to warrant a VA examination and medical opinion on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand, the RO/AMC should attempt to clarify the dates of the Veteran's military service and obtain any additional STRs.  Also on remand the RO/AMC should attempt to obtain from the Veteran or his representative any private medical records and worker's compensation records related to the on-the-job-injury noted in the May 1996 private medical record.  The Board's review of this record discloses that the Veteran definitely injured his back in a work-related injury during the mid-1990s.  It is not clear from this private medical record of Dr. A.J.F. whether any knee injury or complaint was involved in the original job injury or subsequent rehabilitation.  In addition, this record recounts that the Veteran told Dr. A.J.F. that he hit his right knee with a hammer years before, but had difficulty with the knee even prior to that incident.  Therefore, on remand the RO/AMC should request that the Veteran provide additional information with which to obtain relevant medical records related to his knee injuries and his worker's compensation injury.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Take appropriate steps to clarify the dates of the Veteran's military service, to specifically include determining if the Veteran's service separation date is in December 1958 or December 1961.  Any additional available STRs should be obtained, to specifically include the Report of Medical History form from the December 1958 separation examination and any records dated after December 1958, if the Veteran's active service extended beyond this date.  Records should be sought through official channels, such as the service department, or from any other appropriate source.  Any records obtained should be associated with the claims file.  If there are no additional STRs, documentation used in making that determination should be set forth in the claims file.  

2.  Contact the Veteran and his representative and ask them to specify all private and VA medical care providers who treated him for any knee disorder since service and whose records are not found within the claims file (with the exception of any private medical records of Dr. F.H.D. and Dr. J.B.D.).  Of particular interest are any worker's compensation or private medical records related to an on-the-job injury in approximately 1994 or 1995, and an incident when the Veteran hit his right knee with a hammer years before, both referred to in the May 1996 private medical record discussed above.  

3.  After completion of the above development to the extent possible, schedule the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any left or right knee disability.  The claims file shall be made available to and reviewed by the examiner.  The examiner shall note such review, and identify important information gleaned therefrom, in the examination report.  A complete history from the Veteran should be obtained and recorded.  All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.  

The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination offer opinions as to the following:

a) Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed left knee disability is related to the Veteran's period of active service; and  

b) Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed right knee disability is related to the Veteran's period of active service.  

In discussing his or her opinion, the examiner should acknowledge the Veteran's lay statements regarding his history of a knee disability, namely his in-service "duck walking" during boot camp.  

A rationale or explanation is requested for all opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  Thereafter, readjudicate the Veteran's remaining claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


